Citation Nr: 0944395	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-34 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to hypertension. 

3.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service September 1979 to September 
1982.  The Veteran also had active service in the Alabama 
Army National Guard (ALANG) from January 2004 to February 
2006, with service in support of Operation Enduring Freedom 
from February 2004 to February 2005. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer in connection with the current claims.  The hearing 
was scheduled and subsequently held in March 2007.  The 
Veteran testified at that time and the hearing transcript is 
of record.  The Veteran also requested a Travel Board 
hearing in this case.  The Veteran testified before the 
undersigned Acting Veterans Law Judge (AVLJ) at the March 
2008 hearing, and the transcript is of record. 

The Veteran's claims were previously before the Board in 
June 2008 and remanded at that time for additional 
evidentiary development.  


FINDINGS OF FACT

1.  Hypertension was noted in medical records greater than 
one year after discharge from the Veteran's first period of 
active service (i.e., September 1979 to September 1982), but 
prior to his second period of active service (i.e., January 
2004 to February 2006). 

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's hypertension existed prior to his second period of 
active service (i.e., January 2004 to February 2006), and 
did not undergo a permanent worsening during active duty.

3.  Erectile dysfunction was not present during either 
period of active service and any current erectile 
dysfunction is not attributable to any event, injury or 
disease during service.

4.  Erectile dysfunction was attributed to the Veteran's use 
of medication to control his non-service-connected 
hypertension and hyperlipidemia.

5.  Hiatal hernia with GERD was noted in medical records 
greater than one year after discharge from the Veteran's 
first period of active service (i.e., September 1979 to 
September 1982), but prior to his second period of active 
service (i.e., January 2004 to February 2006). 

6.  Clear and unmistakable evidence demonstrates that the 
Veteran's hiatal hernia with GERD existed prior to his 
second period of active service (i.e., January 2004 to 
February 2006), and did not undergo a permanent worsening 
during active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  The criteria for entitlement to service connection for 
erectile dysfunction, to include as secondary to 
hypertension, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

3.  The criteria for entitlement to service connection for 
hiatal hernia with gastroesophageal reflux disease have not 
been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).  According to 38 C.F.R. § 3.309(a) (2009), service 
connection for certain disabilities, including hypertension, 
may be granted on a presumptive basis if manifested to a 
compensable degree within one year after separation from 
service.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result 
of a service-connected disability.  When service connection 
is established for a secondary condition, the secondary 
condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  According to Allen v. 
Brown, 7 Vet. App. 439 (1995), secondary service connection 
may be found where a service connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due 
to or the result of a service-connected disorder).

Generally, Veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very Veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  This presumption attaches only where there has 
been an induction examination in which the later 
complained-of disability was not detected.  See Bagby, 1 
Vet. App. at 227.  According to 38 U.S.C.A. § 1153 (West 
2002), a "preexisting injury or disease will be considered 
to have been aggravated by active . . . service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent 
to the basic character, origin and development of such 
injury or disease.  They should be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  38 C.F.R. §§ 3.303(c), 
3.304(b) (2009); see also Crowe v. Brown, 7 Vet. App. 238 
(1994).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence in 
the record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2009).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

II.  Factual Background and Analysis

The Veteran in this case contends that his currently 
diagnosed hypertension and hiatal hernia with GERD existed 
prior to his period of active duty in the ALANG (i.e., 
January 2004 to February 2006) and was aggravated by this 
service.  The Veteran also asserts that his currently 
diagnosed erectile dysfunction manifested during his period 
of active duty in the ALANG and/or is secondary to 
medications prescribed for hypertension.  

Service treatment records (STRs) associated with the 
Veteran's first period of active service (i.e., September 
1979 to September 1982) are completely negative for a 
diagnosis of or treatment for hypertension, hiatal hernia 
with GERD, or erectile dysfunction.  

The Veteran was afforded a clinical evaluation and physical 
examination in April 1999.  It was noted that the Veteran 
had well-controlled hypertension at that time for which he 
was prescribed medication.  A notation on a report of 
medical history dated that same month indicated that the 
Veteran's hypertension was diagnosed one year prior to this 
examination.  The Veteran further stated in a December 1999 
annual medical certificate that he took Cozaar at that time 
for "blood pressure."  

Similarly, the Veteran stated at the time of a January 2001 
annual medical certificate that he took Prilosec "for 
stomach" and Cozaar for "hypertension."  The Veteran was 
subsequently afforded a clinical evaluation and physical 
examination in August 2001 and it was noted at that time 
that the Veteran had hypertension for which he was 
prescribed medication.

Associated with the claims file is an October 2003 statement 
from K. Koehler, M.D.  Dr. Koehler indicated that the 
Veteran currently took Prilosec (40 mg) and Diovan HCT (160-
12.5 mg) daily.  In addition to taking these medications, 
the Veteran stated in a November 2003 annual medical 
certificate, that (1) his dosage of Diovan HCT was increased 
(160-25 mg) and (2) that he also took medication for an 
ulcer (diagnosed in 1993), but that both the ulcer and his 
hypertension were well-controlled.  

The Veteran presented in January 2004 for a blood pressure 
medication refill and check-up.  His blood pressure was 
interpreted to be 142/92.  The examiner noted that that time 
that the Veteran's dosage of Diovan HCT was recently 
increased.  The impression was hypertension and peptic ulcer 
disease (PUD).  A follow-up blood pressure reading taken 
that same month was interpreted to be 133/84.  The Veteran 
was also afforded a pre-deployment health assessment in 
August 2004.  It was noted that the Veteran had hypertension 
at that time.    Subsequent blood pressure readings taken in 
October 2004 and December 2004 were 128/86 and 137/84, 
respectively, with the prescribed medication Diovan (160 mg) 
only.

The Veteran was afforded a post-deployment demobilization 
examination in January 2005.  A notation on the report of 
medical assessment revealed that the Veteran took Prilosec 
(40 mg) and Diovan (160 mg).  His blood pressure was 
interpreted to be 151/92 and he was cleared for 
demobilization at that time.

The Veteran sought additional private care from Dr. Koehler 
in May 2005 for hypertension.  It was noted at that time 
that the Veteran took Diovan (160 mg) daily to control this 
condition.  The Veteran's blood pressure was interpreted to 
be 160/80.  The impression was "essential hypertension - 
unchanged."  Dr. Koehler restarted the Veteran on Diovan 
HCT (160-25 mg).  An August 2005 follow-up visit to Dr. 
Koehler showed the Veteran's blood pressure to be 110/70.  
Dr. Koehler noted that he had not seen the Veteran earlier 
since he was also serving in Southwest Asia and did not 
return to his practice until May 2005.   

The Veteran was afforded a clinical evaluation and physical 
examination in August 2005.  The Veteran's past medical 
history was significant for hypertension and his blood 
pressure was interpreted to be 130/84, 137/86, and 125/77.  
The examiner noted that the Veteran's blood pressure was 
well-controlled.

Follow-up visits to Dr. Koehler in February and July 2006 
showed that the Veteran's blood pressure was 130/90 and 
120/80, respectively.  The impression was unchanged 
essential hypertension and Dr. Koehler elected to continue 
the Diovan HCT (160-25 mg).  The Veteran also reported some 
erectile dysfunction for which he was prescribed medication.       

The Veteran was afforded a VA general medical examination 
(GME) in May 2006.  The examiner noted at that time that the 
Veteran took Diovan (160 mg) and Prilosec (40 mg) daily.  
The Veteran provided a past medical history in which he 
reported having hypertension since 1999, but denied any 
side-effects from the medication.  He also reported having a 
hiatal hernia with GERD that was diagnosed by a private 
doctor that same year.  The Veteran indicated that he was 
symptom-free when taking Prilosec and that he gained 
approximately 40 pounds in the past year.  The Veteran also 
stated that he experienced erectile dysfunction after adding 
cholesterol medication to his blood pressure medication upon 
returning from Iraq.  He reported some success with an 
erectile dysfunction medication.  Upon physical examination, 
the Veteran's blood pressure was interpreted to be 134/76, 
127/81, and 124/80.  The impression was hypertension and 
erectile dysfunction, as well as hiatal hernia and GERD, by 
history, among other conditions.  

The Veteran presented to a VA medical facility in August 
2006 for a primary care appointment.  He reported a past 
medical history significant for hypertension, erectile 
dysfunction, and GERD, among other conditions.  According to 
the Veteran, his erectile dysfunction began when he started 
blood pressure medication.  A physical examination revealed 
no gastrointestinal abnormalities.  The impression was 
essential hypertension, erectile dysfunction, and GERD.  The 
examiner discontinued the Veteran's hydrochlorothiazide 
(HCTZ) prescription, added Lisinopril (40 mg), and noted 
that the GERD was stable on the current medications.  
Subsequent blood pressure readings taken in August 2006, 
March 2007, and June 2007 were 128/64, 134/76, and 110/66, 
respectively.

In correspondence received in October 2006, the Veteran's 
spouse, sister-in-law, and brother stated that since 
returning from Iraq, the Veteran's physician increased the 
dosage of blood pressure medication to the highest allowable 
amount to control this condition.  They also indicated that 
the medication caused sexual impairment.        

The Veteran testified before a DRO in March 2007 in 
connection with the current claims.  With regard to the 
issues of hypertension and erectile dysfunction, the Veteran 
stated that he was diagnosed as having hypertension in 1999, 
but only took prescribed medication for three months because 
of dizziness.  He further stated that he was prescribed 
Diovan (40 mg) shortly before his deployment and that 
military physicians increased the dosage to 160 mg prior to 
travel to Iraq.  The Veteran also indicated that he 
experienced sexual impairment after service and was 
prescribed medication for erectile dysfunction.  With regard 
to the issue of hiatal hernia with GERD, the Veteran 
testified that he was diagnosed as having acid reflux in 
1999 for which he was prescribed Prilosec.  In addition, the 
Veteran stated that he "hadn't hurt" since taking Prilosec 
"to this day," but that his symptoms became worse since 
service.

The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) examination in June 2007.  The examiner 
reviewed the claims file and summarized the history and 
treatment of the Veteran's hypertension, erectile 
dysfunction, hiatal hernia, and acid reflux.  Upon physical 
examination, the Veteran's blood pressure was 126/82, 
130/76, and 120/82.  The examiner noted that the Veteran's 
blood pressure and renal function were normal.  The 
impression was (1) hypertension, first elevation noted as 
early as 1990 with treatment beginning in 1998; (2) erectile 
dysfunction, started in 2005 secondary to medication for 
hypertension and hyperlipidemia; (3) GERD, diagnosed 
following coffee ground emesis in 2001, on Prilosec with 
good control.  The examiner, however, was unable to provide 
an opinion regarding the issue of aggravation of the 
Veteran's hypertension, erectile dysfunction, or GERD 
without resorting to mere speculation.

The Veteran testified before the undersigned AVLJ in March 
2008.  Specifically, the Veteran's representative challenged 
the adequacy of the June 2007 VA examination and restated 
the contention that the hypertension became more severe 
during active service.  In addition, the Veteran stated that 
the erectile dysfunction manifested after service as a 
result of medications for hypertension.  The Veteran also 
stated that his gastrointestinal symptoms worsened as well. 
The Veteran resubmitted the October 2006 statements from his 
wife and brother, along with a waiver of RO consideration.  

Also associated with the claims file is a statement dated 
April 2008 from D.B., a human resources supervisor at the 
Veteran's place of employment.  D.B. stated that the 
Veteran's "medical restrictions" necessitated a change in 
his job duties. 

The Veteran was subsequently afforded another VA C&P 
examination in October 2008.  The Board notes that this 
examination was conducted by the same provider who conducted 
the June 2007 examination.  With respect to the Veteran's 
hypertension, the examiner stated:

In summary, some pre-treatment blood 
pressure readings recorded, 160/100, 
151/102; between January 2005 to 
February 2005 (active duty) blood 
pressure ranged from 125-151/80-92, was 
on Diovan-HCT or Diovan; after release 
from active duty, from May 2005 to 
February 2006, bp [blood pressure] 
ranged 110-160/70-90 was on Diovan-HCT.  
Normal renal functions and negative 
stress test.  Throughout doctor visits 
with Dr. Koehler, notes mention 
hypertension unchanged or well-
controlled.  

Based on the above findings, basically 
there has been no significant change in 
hypertension whether he was on Diovan-
HCT, Diovan, or Hydrochlorothiazide 
separately or Diovan alone.  However, 
no bp readings between February of 2005 
to May of 2005 were documented and so 
if there was any aggravation it was not 
noted.  Hence, to give Veteran benefit 
of a doubt, examiner stated could not 
assess or evaluate the aggravation 
without resorting to mere speculation.

With regard to the Veteran's erectile dysfunction, the 
examiner noted that this condition was first noted in a 
private treatment note dated May 2005.  The examiner also 
observed that the Veteran was prescribed Vytorin for 
hyperlipidemia in November 2005.  Based on this evidence, 
the examiner concluded that the Veteran's erectile 
dysfunction symptoms manifested after service and that the 
Veteran's hypertension medication was changed while 
additional medication for hyperlipidemia was added.  The 
examiner also noted that the Veteran achieved some success 
with erectile dysfunction medications.  Accordingly, the 
examiner concluded that the Veteran's erectile dysfunction 
was "at least as likely as not" related to his anti-
hypertensive medication.

With regard to the Veteran's GERD, the examiner commented 
only that the dosage of Prilosec was 40 mg twice per day in 
January 2004, prior to the start of active duty, and that 
the dosage remained the same since that time.  He also 
noted that the medication was successful in controlling the 
Veteran's GERD. 

Given the complexity of the current claims, VA subsequently 
requested a Veterans Health Administration (VHA) medical 
opinion.  See July 2009 VHA examination report.  Following 
a thorough review of the claims file, the examiner 
concluded that it was "very likely" that the Veteran's 
hypertension and reflux/hiatal hernia "were most likely 
present and existed prior to his period of active service 
from January 2004 to Feb[ruary] 2006."  In support of this 
contention, the examiner observed that STRs referenced 
hypertension between 1990 and 1998, while a stomach ulcer 
was diagnosed in 1993.  

Concerning the issue of aggravation, the examiner noted 
that the Veteran "had medication changes due to duty 
stations, when medications were available."  However, the 
examiner found no evidence that the Veteran's hypertension 
and/or hiatal hernia/GERD worsened beyond the natural 
progress of the disease.  In this regard, the examiner 
indicated that while the evidence of record "mentioned" 
these conditions and their symptoms, there was no 
indication that the conditions worsened significantly or 
dramatically, particularly where, as here, there was no 
evidence that an increase in the conditions was the result 
of any aspect of active service.  Rather, the examiner 
noted that both conditions waxed and waned through out the 
Veteran's military career.     

A.  Hypertension

Given the evidence of record, the Board concludes that the 
Veteran's hypertension clearly and unmistakably existed 
prior to his second period of active service (i.e., January 
2004 to February 2006).  As noted above, STRs from the 
Veteran's first period of service (i.e., September 1979 to 
September 1982) are completely negative for a diagnosis of 
or treatment for hypertension.  There is also no evidence of 
this condition within one year after discharge from the 
Veteran's first period of active service.

On the contrary, VA and private treatment records associated 
with the claims file indicated that the Veteran had 
hypertension, possibly as early as 1990.  In any event, the 
Veteran was found to have well-controlled hypertension at 
the time of an April 1999 service examination for which he 
was prescribed medication.  A notation on the examination 
report indicated that the Veteran's hypertension was 
diagnosed one year prior to this examination (i.e., 1998).    

Subsequent medical histories provided by Veteran, as well as 
the July 2009 VHA opinion, support the contention that the 
Veteran's hypertension clearly and unmistakably existed 
prior to his second period of active service.  See October 
2008 VA C&P examination report (noting that, according to 
the Veteran, he was diagnosed as having hypertension in 1998 
or 1999); see also July 2009 VHA examination report 
(concluding that it was "very likely" that the Veteran's 
hypertension existed prior to his second period of active 
service).  Thus, the Board finds that the Veteran's 
hypertension clearly and unmistakably existed prior to his 
second period of active service.  

With this question settled, the Board must next determine 
whether the Veteran's hypertension was aggravated (i.e., 
permanently worsened) by service beyond the natural 
progression of the disease.  The Board finds that there is 
also clear and unmistakable evidence of record to show that 
the Veteran's preexisting hypertension did not increase in 
severity beyond its natural progression.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  See Hunt, supra.

Medical evidence of record showed that the Veteran was 
prescribed blood pressure medication as early as April 1999, 
and in October 2003, Dr. Koehler indicated that the Veteran 
took Diovan HCT (160-12.5 mg) daily.  The Veteran 
subsequently reported that his dosage of Diovan HCT was 
increased (160-25 mg).  See November 2003 annual medical 
certificate.  Although the use of the diuretic component was 
later made separate and optional by military examiners 
during the Veteran's service in Iraq, the Diovan component 
(160 mg) remained largely unchanged, and STRs showed 
predominantly normal blood pressure readings with evidence 
of one slightly elevated measurement at the time of the 
January 2005 demobilization examination.  See e.g., VA and 
private treatment records dated November 2003, January 2005, 
May 2005, and July 2006.  Furthermore, even though no blood 
pressure readings were obtained between February and March 
2005, Dr. Koehler noted that the Veteran's essential 
hypertension remained unchanged and returned the Veteran to 
the Diovan HCT combination prescribed in November 2003.  See 
February and July 2006 private treatment notes.    

The Board acknowledges the Veteran's March 2007 DRO hearing 
testimony in which he indicated that the dosage of Diovan 
was increased from 40 mg to 160 mg prior to deployment.  The 
Board finds that the Veteran's statements in this regard 
lack credibility, particularly where, as here, the Veteran's 
statements are contradicted by the evidence of record.  The 
Board concedes that the Veteran's hypertension medications 
were changed prior to mobilization, but the only 
modifications made pertained to the diuretic component (HCT) 
and were dictated by his service in a desert environment in 
order to avoid dehydration.  After demobilization, the 
Veteran's hypertension medication was continued at the same 
dosage and it was noted that the condition was well-
controlled.

Moreover, the Board finds the July 2009 VHA medical opinion 
to be highly probative evidence on the issue of 
aggravation.  Following a thorough review of the claims 
file, the examiner noted that the Veteran "had medication 
changes due to duty stations, when medications were 
available."  However, the examiner found no evidence that 
the Veteran's hypertension worsened beyond the natural 
progress of the disease.  In support of this contention,  
the examiner indicated that while the evidence of record 
"mentioned" this condition, there was no indication that 
the condition worsened significantly or dramatically, 
particularly where, as here, there was no evidence that an 
increase in the condition was the result of any aspect of 
active service.  Rather, the examiner noted that the 
condition waxed and waned through out the Veteran's 
military career.

The United States Court of Appeals for the Federal Circuit 
has held that the Board is not required to use statutory 
language or "terms of art" such as "clear and 
unmistakable evidence" when rebutting the presumptions of 
soundness and aggravation.  See Jennings v. Mansfield, 509 
F.3d 1362, 1366 (2007).  The examiner in this instance 
stated that he "could not find any evidence" that the 
Veteran's hypertension worsened beyond the natural 
progression of the disease.  In reaching this conclusion, 
the examiner relied on his professional training, 
specialized expertise, and a thorough review of the claims 
file.

Although the examiner failed to use the term "clear and 
unmistakable evidence" in determining that the Veteran's 
hypertension did not undergo a permanent increase in 
severity during his time in service, the Board finds that in 
light of the Jennings opinion and in the full context of the 
evidence described above, the examiner's use of the phrase 
"could not find any evidence of" worsening beyond the 
natural progression of the disease illustrates that the 
examiner believed that his assessment was undebatable.  See 
generally, Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

Accordingly, the Board concludes that the medical evidence 
of record constitutes clear and unmistakable evidence that 
the Veteran's hypertension existed prior to service and was 
not aggravated by service.         

B.  Erectile Dysfunction

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of 
service connection for erectile dysfunction in this case on 
any basis.  STRs associated with the claims file are 
completely negative for a diagnosis of or treatment for 
erectile dysfunction from either period of active service.  
The first evidence of pertinent disability, as evidenced by 
private treatment records, is February 2006, after the 
Veteran's discharge from his second period of active 
service.

The Veteran does not allege in this case, nor does the 
evidence of record show, that the erectile dysfunction is 
attributable to any event, injury or disease during service 
on a direct basis.  As an alternative to establishing the 
second and third prong in Hickson, the Veteran may show a 
continuity of symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997)).  Continuity of symptomatology may be 
established if (1) the condition was "noted" during 
service; (2) there is evidence of post-service continuity of 
the same symptomatology; and (3) there is medical, or in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with erectile dysfunction in service.  There is no evidence 
of continuity of symptoms after discharge from service, 
aside from the Veteran's own statements.  However, the 
Veteran stated as recently as June 2007 he was able to 
maintain an erection long enough to engage in intercourse, 
but that "it wasn't satisfactory."  The Board also notes 
that the Veteran derived some benefit from erectile 
dysfunction medication.  There is also no evidence linking 
the currently diagnosed erectile dysfunction to service.  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the absence of pertinent disability until after 
service, relating the Veteran's erectile dysfunction to 
service on a direct basis would certainly be speculative, 
particularly where, as here, medical evidence attributed 
this condition to the Veteran's use of anti-hypertensive 
medication.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  As previously stated, entitlement to direct 
service connection requires a finding that there is a 
current disability that has a relationship to an in-service 
injury or disease.  In this case, there is medical evidence 
showing a diagnosis of erectile dysfunction, but there is no 
evidence to link this condition, which occurred after 
discharge from service, to either of the Veteran's periods 
of active service.  Thus, the Board concludes that the 
Veteran's claim of service connection for erectile 
dysfunction must be denied on a direct basis.

In the alternative, the Veteran contends that the erectile 
dysfunction is secondary to medications used to manage his 
hypertension.  As noted above, service connection may also 
be granted on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disability.  Secondary service connection may be found where 
a service connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service-connected disorder).  See Allen, supra.  

The Board is aware that the October 2008 VA C&P examiner 
concluded that the Veteran's erectile dysfunction symptoms 
manifested after service and that the Veteran's erectile 
dysfunction was "at least as likely as not" related to his 
anti-hypertensive medication.  Despite this favorable 
opinion, service connection for erectile dysfunction is not 
warranted on a secondary basis in this instance because the 
Veteran is not service connected for hypertension.  
Accordingly, the Veteran's claim of service connection for 
erectile dysfunction must be denied on a secondary basis.   

C.  Hiatal Hernia / GERD

Given the evidence of record, the Board concludes that the 
Veteran's hiatal hernia with GERD clearly and unmistakably 
existed prior to his second period of active service (i.e., 
January 2004 to February 2006).  As noted above, STRs from 
the Veteran's first period of service (i.e., September 1979 
to September 1982) are completely negative for a diagnosis 
of or treatment for hiatal hernia with GERD.  There is also 
no evidence of this condition within one year after 
discharge from the Veteran's first period of active service.

On the contrary, service treatment records associated with 
the claims file indicated that the Veteran was treated for 
an ulcer in 1993.  The Veteran also indicated in a January 
2001 annual medical certificate that he took Prilosec "for 
stomach" and it was further noted that his ulcer was well-
controlled at the time of a November 2003 private 
examination.  Hearing testimony provided by Veteran in March 
2007 also revealed that he was treated for acid reflux in 
1999. 

The Board also finds the July 2009 VHA opinion to be highly 
probative evidence that the Veteran's hiatal hernia with 
GERD clearly and unmistakably existed prior to his second 
period of active service.  In particular, the examiner 
concluded that it was "very likely" that the Veteran's 
hiatal hernia/reflux existed prior to his second period of 
active service.  Thus, the Board finds that the Veteran's 
hiatal hernia with GERD clearly and unmistakably existed 
prior to his second period of active service.

With this question settled, the Board must next determine 
whether the Veteran's hiatal hernia with GERD was aggravated 
(i.e., permanently worsened) by service beyond the natural 
progression of the disease.  The Board finds that there is 
also clear and unmistakable evidence of record to show that 
the Veteran's preexisting hiatal hernia with GERD did not 
increase in severity beyond its natural progression.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  See Hunt, supra.
  
Preliminarily, the Board acknowledges that the Veteran 
expressed his own opinion that his gastrointestinal 
condition increased in severity after service.  However, the 
Board finds that such statements made by the Veteran are 
entitled to limited probative weight because these 
contentions are not supported by the medical evidence of 
record, nor are they consistent with the Veteran's 
statements to his medical providers.  For instance, Dr. 
Koehler noted in November 2003 that the Veteran took 
Prilosec (40 mg) daily and that, as a result, his ulcer was 
well-controlled.  On one occasion, prior to the start of 
active duty in January 2004, the Veteran was prescribed a 
medication other than Prilosec, but this medication was not 
successful in treating his symptoms.  The Veteran restarted 
the Prilosec at an increased dosage (40 mg twice daily) and 
this regimen was maintained through out the duration of the 
Veteran's second period of active service.  See November 
2003 annual medical certificate.  After demobilization, the 
Veteran's reflux medication was continued at the same 
dosage, or possibly reduced, and no complaints were noted at 
that time.  Furthermore, the Veteran testified in March 2007 
that he began taking Prilosec in 1999 and "hadn't hurt 
since then." 

Moreover, the Board finds the July 2009 VHA medical opinion 
to be highly probative evidence on the issue of 
aggravation.  Following a thorough review of the claims 
file, the examiner noted that the Veteran "had medication 
changes due to duty stations, when medications were 
available."  However, the examiner found no evidence that 
the Veteran's hiatal hernia / reflux worsened beyond the 
natural progress of the disease.  In support of this 
contention,  the examiner indicated that while the evidence 
of record "mentioned" this condition but, there was no 
indication that the condition worsened significantly or 
dramatically, particularly where, as here, there was no 
evidence that an increase in the condition was the result 
of any aspect of active service.  Rather, the examiner 
noted that the condition waxed and waned through out the 
Veteran's military career.

The examiner in this instance stated that he "could not 
find any evidence" that the Veteran's hiatal hernia / 
reflux worsened beyond the natural progression of the 
disease.  In reaching this conclusion, the examiner relied 
on his professional training, specialized expertise, and a 
thorough review of the claims file.  Although the examiner 
failed to use the term "clear and unmistakable evidence" 
in determining that the Veteran's hiatal hernia / reflux did 
not undergo a permanent increase in severity during his time 
in service, the Board finds that in light of Jennings, 
supra, and in the full context of the evidence described 
above, the examiner's use of the phrase "could not find any 
evidence of" worsening beyond the natural progression of 
the disease illustrates that the examiner believed that his 
assessment was undebatable.  See Lee, supra.

Accordingly, the Board concludes that the medical evidence 
of record constitutes clear and unmistakable evidence that 
the Veteran's hiatal hernia with GERD existed prior to 
service and was not aggravated by service.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's service connection claims did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In September 2006, prior to the initial unfavorable decision 
on the matter by the AOJ, the Veteran was informed of the 
information and evidence needed to substantiate service 
connection claims for hypertension, hiatal hernia, acid 
reflux, and erectile dysfunction.  He was also notified of 
his and VA's respective duties for obtaining evidence, and 
advised of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.

The RO subsequently issued the September 2006 rating 
decision on appeal.  He was specifically advised at that 
time that his hypertension, erectile dysfunction, and hiatal 
hernia with acid reflux existed prior to service, but that 
there was no evidence of record to show that the conditions 
were permanently worsened as a result of his service.  With 
regard to the issue of secondary service connection, it was 
noted that there was no evidence that the Veteran's erectile 
dysfunction was secondary to his blood pressure medication 
because although he began taking this medication in 1999, 
the Veteran denied any side-effects at the time of the May 
2006 GME.  

Shortly thereafter, in July 2007, the RO issued a statement 
of the case (SOC) in which the Veteran was advised of the 
criteria for establishing service connection generally (38 
C.F.R. §§ 3.303, 3.304), aggravation of a pre-service 
disability (38 C.F.R. § 3.306), and secondary service 
connection (38 C.F.R. § 3.310).  Following this notice, the 
Veteran's claim was readjudicated by way of a January 2009 
supplemental statement of the case (SSOC).

Based on the notices provided to the Veteran, including the 
September 2006 notice letter, the VARO decision, the July 
2007 statement of the case, and the January 2009 
supplemental statement of the case, the Board finds that a 
reasonable person could be expected to understand what 
information and evidence was required to substantiate the 
service connection claims for hypertension, hiatal hernia 
with GERD, and erectile dysfunction, to include as secondary 
to hypertension.  These documents, in conjunction with the 
VCAA letters, explained what information and evidence was 
needed to substantiate the claims, and a reasonable person 
would be expected to understand the information contained 
therein.  

The Board further notes that the Veteran has made specific 
arguments and provided testimony during the pendency of this 
claim indicating that his hypertension and hiatal hernia 
with GERD were permanently worsened by his service.  He also 
expressed his opinion that his erectile dysfunction was 
secondary to blood pressure medications.  See July 2006, 
November 2006, March 2007, August 2007, March 2008, and 
January 2009 statements and hearing testimony.  Moreover, 
the Board notes the Veteran has had representation 
throughout the duration of the appeal.  See Overton,  20 
Vet. App. at 438 (appellant's representation by counsel "is 
a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  
In sum, the Board finds that there is no prejudice with 
regard to any deficiency in the notice to the Veteran or the 
timing of the notice.

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issues has been 
obtained.  The Veteran's service treatment and post-service 
treatment records were obtained.  The Veteran was also 
afforded multiple VA examinations in connection with the 
claims currently on appeal.  The Board is aware that the 
Veteran's representative requested that VA obtain an 
independent medical examination (IME) on the grounds that 
the July 2009 VHA opinion failed to contain a "scientific 
basis" concerning the issue of aggravation.  See September 
2009 informal hearing presentation (IHP).  The Board finds 
that this kind of examination is unwarranted in the present 
case.  As discussed above, the examiner thoroughly reviewed 
the claims file and relied on his professional training and 
specialized expertise prior to rendering an opinion on the 
issue of aggravation.  In this regard, the examiner cited to 
specific evidence of record to show that the Veteran's 
hypertension and hiatal hernia with GERD remained 
essentially static without evidence of worsening beyond the 
natural progression of the diseases.  See also Jennings, 
supra.  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction, to include as 
secondary to hypertension, is denied.

Service connection for hiatal hernia with GERD is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


